[Cite as State v. Crawford, 2011-Ohio-5809.]




               IN THE COURT OF APPEALS OF DARKE COUNTY, OHIO

STATE OF OHIO                                   :

        Plaintiff-Appellee                      :   C.A. CASE NO. 10-CA-15

vs.                                            :    T.C. CASE NO. 10-CR-05

TERESA A. CRAWFORD                              :   (Criminal Appeal from
                                                     Common Pleas Court)
        Defendant-Appellant                     :

                                       . . . . . . . . .

                                          O P I N I O N

                 Rendered on the 10th day of November, 2011.

                                       . . . . . . . . .

R. Kelly Ormsby, III, Atty. Reg. No. 0020615, Prosecuting Attorney,
Darke County Prosecutor’s Office, Courthouse, Third Floor,
Greenville, OH 45331
     Attorney for Plaintiff-Appellee

Arthur A. Ames, Atty. Reg. No. 0018227, 383 Talbott Tower, Dayton,
OH 45402
     Attorney for Defendant-Appellant

                                       . . . . . . . . .

GRADY, P.J.:

        {¶ 1} Defendant, Teresa Crawford, appeals from her conviction

and sentence for aggravated burglary, robbery, theft from an

elderly person, and kidnapping.

        {¶ 2} This case involves a home invasion that occurred near
                                                                     2

Greenville, Ohio, on January 3, 2010.    The victim, Juanita McCain,

is a seventy-one year old widow and Defendant’s cousin.     Defendant

had recruited two friends from Akron, Ohio, Clarence Blair and

George Simpson, to help her rob the victim, who lived alone and

kept cash and other valuable property in her home.

       {¶ 3} Defendant, Blair, Simpson, and a fourth person, Jessica

Benner, drove to McCain’s residence in Defendant’s vehicle and

pulled into the garage.      Defendant and Benner remained in the

garage while Blair and Simpson entered the home wearing masks.

Blair was armed with a BB gun that looked like a firearm.        Over

a period of hours, the men repeatedly questioned McCain about where

she kept her cash and other valuables, and they threatened to kill

her if she did not cooperate.      When not questioning McCain, the

men kept her locked inside a closet.

       {¶ 4} Meanwhile, Defendant gave directions to Blair and Simpson

as to what they should do next, and assisted them in loading up

the stolen property.    After stealing more than one hundred thousand

dollars in cash and other property, Blair and Simpson duct taped

McCain to a chair inside the closet and warned her not to come

out.    McCain remained in that closet for the rest of the day, all

through the night, and into the next morning.         McCain finally

worked herself free of the duct tape and came out.

       {¶ 5} McCain tried to call for help but the defendants had
                                                                       3

disabled the phones.     McCain then decided to use her car to go

for help but discovered the defendants had stolen her car.      McCain

finally walked to a neighbor’s home where police were called.

McCain’s stolen vehicle was found parked in Dayton and placed under

police surveillance.    When Defendant, Blair, and Simpson entered

the vehicle and attempted to drive away, they were arrested.         All

three defendants made admissions and revealed the involvement of

a fourth defendant, Jessica Benner.

     {¶ 6} Defendant, Blair, and Simpson were indicted on one count

of aggravated burglary, R.C. 2911.11(A)(1), one count of robbery,

R.C. 2911.02(A)(2), one count of theft from an elderly person,

R.C. 2913.02(A)(4), (B)(3), and one count of kidnapping, R.C.

2905.01(A)(2).      Blair and Simpson pled guilty to all of the

charges.   As part of their plea agreement, they agreed to testify

against Defendant.     Blair and Simpson were sentenced to eleven

years and ten years, respectively.

     {¶ 7} On April 16, 2010, Defendant entered pleas of guilty to

all of the charges.    The plea agreement specified that the State

would recommend a prison term of at least sixteen years.             At

sentencing,   the   trial   court   heard   oral   statements   by   the

prosecutor, defense counsel, and Defendant.        The court then heard

victim impact statements by McCain and Bill Miller, who is a cousin

of both McCain, the victim, and Defendant.            The trial court
                                                                   4

sentenced Defendant to multiple prison terms totaling seventeen

years.

     {¶ 8} Defendant appealed to this court.

ASSIGNMENT OF ERROR

     {¶ 9} “APPELLANT WAS DENIED THE EFFECTIVE ASSISTANCE OF COUNSEL

DUE TO COUNSEL’S FAILURE TO OBJECT TO THE STATEMENTS OF, OR TO

MOVE TO STRIKE THE STATEMENTS OF, WILLIAM MILLER AT THE SENTENCING

HEARING.”

     {¶ 10} Counsel’s performance will not be deemed ineffective

unless and until counsel’s performance is proved to have fallen

below an objective standard of reasonable representation and, in

addition,   prejudice    arises   from    counsel’s    performance.

Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052,

80 L.Ed.2d 674.   To show that a defendant has been prejudiced by

counsel’s deficient performance, the defendant must affirmatively

demonstrate to a reasonable probability that were it not for

counsel’s errors, the result of the trial would have been different.

 Id.; State v. Bradley (1989), 42 Ohio St.3d 136.

     {¶ 11} At the sentencing hearing, the trial court heard victim

impact statements by both the victim, Juanita McCain, and Bill

Miller, who is a cousin of both Juanita McCain and Defendant.

In his comments, Miller said that Defendant is a lifelong criminal.

 Miller stated that in his opinion Defendant is a liar, a thief,
                                                                   5

and a menace to society.     Miller claimed that his parents and

Defendant’s parents live in fear of what might happen to their

finances because of Defendant, and that Defendant had previously

stolen a large sum of money from another elderly aunt, Luella

Miller.   According to Miller, it was fortunate that Juanita McCain,

a severe asthmatic, did not die during these events or we would

be talking about murder.   Miller asked the trial court to sentence

Defendant to the maximum sentence.

     {¶ 12} In her sole assignment of error, Defendant argues that

she was denied the effective assistance of counsel at trial because

her counsel failed to object to Miller’s comments.   Citing Crim.R.

32(A)(3), Defendant argues that it was improper to allow Miller

to make any statement because he was not the victim in this case.

 Defendant claims that her counsel’s failure to object to Miller’s

statements prejudiced her because Miller’s statements inflamed

the court to such an extent that the court sentenced Defendant

to a much longer prison term than the other defendants in this

case.

     {¶ 13} Crim.R. 32(A)(3) provides: “At the time of imposing

sentence, the court shall * * * [a]fford the victim the rights

provided by law.”      The rule implements the victim’s rights

provision of R.C. Chapter 2930.   The rule does not thereby impose

a limitation on the proceedings in other respects.
                                                                        6

     {¶ 14} R.C. 2929.19(A)(1) provides:          “At the [sentencing]

hearing, the offender, the prosecuting attorney, the victim or

the victim’s representative in accordance with section 2930.14

of the Revised Code, and, with the approval of the court, any other

person may present information relevant to the imposition of

sentence in the case.”

     {¶ 15} Defendant’s   trial   counsel   was   not   ineffective   for

failing to object to the admission of Miller’s statements as an

error of law, because R.C. 2929.19(A)(1) authorizes the court to

admit them.   Defendant suggests that the court nevertheless abused

its discretion in admitting Miller’s statements, a matter to which

counsel had a duty to object.

     {¶ 16} We find no abuse of discretion.       The matters to which

Miller spoke fall squarely within the purposes of felony sentencing

in R.C. 2929.11 that guide the court and the seriousness and

recidivism factors in R.C. 2929.12 that the court must consider

when imposing a sentence.     The substance of Miller’s statements

may have prejudiced Defendant’s interests, but admitting those

statements did not prejudice Defendant’s rights.

     {¶ 17} Furthermore, a review of this record amply demonstrates

that the longer prison sentence imposed upon Defendant, as opposed

to the shorter sentences imposed upon the co-defendants, was not

a product of Miller’s inflammatory comments at sentencing but
                                                                          7

rather the fact that Defendant planned this robbery and recruited

other, younger people to assist her in carrying it out.              Also,

Defendant has a very lengthy criminal history and has been in and

out of prison much of her life.          At the time of committing this

offense,   Defendant   was   on   community    control    for   a   forgery

conviction.     Additionally,      the    victim   of    this   crime   was

Defendant’s own elderly relative, who was so frightened by this

crime that she left her home and moved to a new location.               The

court found this crime was the worst form of the offense, shocked

the conscience of the community, and that Defendant was the most

serious repeat offender.     The seriousness and recidivism factors

in R.C. 2929.12(B)(1), (6), and (D)(1), (2), and (3) apply in this

case.

     {¶ 18} Having failed to demonstrate deficient performance by

counsel or resulting prejudice, ineffective assistance of counsel

has not been shown.

     {¶ 19} Defendant’s assignment of error is overruled.               The

judgment of the trial court will be affirmed.




FAIN, J., And HALL, J., concur.
                             8

Copies mailed to:

R. Kelly Ormsby, III, Esq.
Arthur A. Ames, Esq.
Hon. Jonathan P. Hein